FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 11, 2021

                                     No. 04-21-00165-CV

                IN THE INTEREST OF X.S., X.S., AND X.S., CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI15931
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
        Court reporter Debra Jimenez has filed the record of the merits hearing in this case. We
therefore reinstate this appeal on the docket of the court and withdraw our June 8, 2021 order
requiring the trial court to conduct a hearing.

    We order Geraldine Pinesette's appellant’s brief due July 12, 2021.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court